Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending and examined in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 10, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11/118,132.
Regarding claims 1, 10, 18 and 19 Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1, 10, 18 and 19 of the current application and claims 1 and 10 of patent 11/118,132 recite the same method steps. The difference between claims 1, 10, 18 and 19 of the current application and claims 1 and 10 of 11/118,132 lies in the fact that the ‘132 claims merely recite a different intended use of the method and the composition made; However, the preamble statements do not provide the claimed methods with a manipulative difference between the positively recited method steps in claims 1, 10, 18 and 19 of the current application and those recited in claims 1 and 10 of patent 11/118,132, and therefore the preambles of claims 1, 10, 18 and 19 of the current application do not provide a patentable distinction over claims 1 and 10 of 11/118,132. 

Claims 1, 10, 18 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of copending Application No. 17/427,777.
Regarding claims 1, 10, 18 and 19: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1, 10, 18 and 19 of the current application and claims 1, 9 and 10 of 17/427,777 recite the same method steps. The difference between claims 1, 10, 18 and 19 of the current application and claims 1, 9 and 10 of 17/427,777 lies in the fact that the ‘777 claims merely recite a different intended use of the method and the composition made; However, the preamble statements do not provide the claimed methods with a manipulative difference between the positively recited method steps in claims 1, 10, 18 and 19 of the current application and those recited in claims 1, 9 and 10 of patent 17/427,777, and therefore the preambles of claims 1, 10, 18 and 19 of the current application do not provide a patentable distinction over claims 1, 9 and 10 of 17/427,777. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. and thus arrive at the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al (JP 2015-193776 A – Machine translated).
Regarding claims 1-19: Takashi discloses a method for producing refined oil from a raw oil feedstock, such as palm oil, corn oil, flaxseed oil wherein the raw oil is processed through a degumming step followed by deodorizing step in order to suppress the oxidation of the resulting oil, wherein the deodorizing step parameters meet the claimed deodorizing step parameters (see Takashi abstract; pages 4-5).
As to the mass spectrometry analysis recited in the claims: Takashi further discloses that oil oxidation/deterioration is detected by the presence of “odor components” found in the oil, such as aldehydes. Such “odor components” can be detected by using GC/MS analysis that is well known in the art (see Takashi page 5). While Takahsi fails to disclose the wavelengths at which the “odor components” are detected, subtracting the absorbances at the wavelengths and what solvent is used as a negative control, given the fact that measuring/detecting oxidative species in oil by mass spectrometry is well known and since the data points are subtracted, which renders the identification of a negative control solvent (i.e., a baseline) immaterial, as long as it is non-reactive with the tested samples, and since it appears that the method in Takashi is the same or similar to the method recited in the claims, it would have been obvious to a skilled artisan to have arrive at the claimed limitations.

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Halvorsen et al., “Determination of lipid oxidation products in vegetable oils and marine omega-3 supplements” (from Food & Nutrition Research 2011, 55, 5792).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792